United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-2821
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Bruce Robert Nelson,                      *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                              Submitted: January 24, 2003

                                   Filed: February 3, 2003
                                    ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Bruce Robert Nelson, an inmate now in the custody of the State of Minnesota,
pleaded guilty to a federal charge of conspiring to distribute methamphetamine and
marijuana. In January 2002, the federal district court sentenced Nelson to 93 months
imprisonment, to run concurrently with his state sentence. Nelson later filed a motion
asking the district court to credit his federal sentence for 210 days he spent in federal
custody between June 2001 and January. The district court denied the motion, stating
Nelson could not receive this credit against his federal sentence because he
presumably received the credit towards his state sentence.
       On appeal, Nelson contends he was entitled to the jail credit and, in the
alternative, he should be allowed to pursue the case "administratively." The
government has moved to supplement the appellate record with sentence-computation
documents and asserts that Nelson failed to exhaust his administrative remedies with
the Bureau of Prison (BOP). We grant the government's motion and, having carefully
reviewed the record, affirm the district court.

       The district court did not commit error in denying the jail-credit motion,
because Nelson tacitly concedes he did not first exhaust his administrative remedies.
See United States v. Chappel, 208 F.3d 1069, 1069 (8th Cir. 2000) (per curiam).
Nevertheless, we modify the district court's order to be without prejudice so Nelson,
after exhausting his BOP remedies, has the opportunity to pursue his claim for jail
credit. See id. at 1069-70.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-